Berry, J.
Unless the contrary clearly appears to have been intended by the legislature, statutes should be construed to be prospective in their scope and operation, and not retrospective. This is a familiar canon of construction. Burwell v. Tullis, 12 Minn. 572; Davidson v. Gaston, 16 Minn. 230 ; Sedgwick on Stat. & Const. Law, 2d ed., 160-173. In accordance with this rule we are of opinion that the clause, (found in Laws 1874, ch. 66, § 1,) “ whenever a married man shall be deserted by his wife,” refers to a future desertion — that is to say, to a desertion beginning after the chapter cited goes into effect. In other words, as respects the class of cases provided for in this clause, the law is purely prospective.
Judgment reversed.